Citation Nr: 0627216	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to non-service connected pension benefits. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for chronic fatigue 
syndrome. 

4.  Entitlement to service connection for depression. 

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic brain 
syndrome manifested by headaches, dizziness, visual blurring, 
difficulty with concentration and recurrent syncopal 
episodes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 23, 1967, to 
September 8, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  A 
rating decision of June 2002 denied the veteran's claim of 
entitlement to non-service connected pension.  A rating 
decision of July 2003 denied all other claims currently on 
appeal.  A rating decision dated in April 1978 denied service 
connection for a concussion-syncope condition, and that 
rating decision was never appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 38 C.F.R. § 3.159(c) (2005).  VA must 
make reasonable efforts to obtain records not in the custody 
of a Federal department or agency.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request, unless a follow-up request would be futile.  38 
C.F.R. § 3.159(c)(1) (2005).  

A review of the claims file reveals that the claimant has 
submitted a number of Authorizations and Consents to Release 
Information to the Department of Veterans Affairs (VA Form 
21-4142s), indicating outstanding medical records that are 
pertinent to the claims on appeal.  It does not appear that 
the RO has attempted to obtain these records.  Moreover, the 
authorizations have expired through the passage of time.  

A review of the record indicates that the veteran may have 
been awarded disability benefits from the Social Security 
Administration (SSA).  The RO has not attempted to obtain 
these records, and the SSA records are not included in the 
claims file.  Appropriate action to obtain all records 
associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the Social Security 
Administration and give appropriate consideration and weight 
to such evidence in determining whether to award or deny VA 
benefits).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran of the evidence necessary to establish a 
disability rating and an effective date for the claims on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities.  After securing the 
necessary release, the RO should make 
reasonable efforts to obtain these 
records.

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran an appropriate period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


